PEARSON, J.

                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION



CHARLES LEONARD GALLOWAY,                         )
                                                  )     CASE NO. 4:18CV0760
               Plaintiff,                         )
                                                  )
               v.                                 )     JUDGE BENITA Y. PEARSON
                                                  )
WARDEN STEVEN MERLACK, et al.,                    )
                                                  )     MEMORANDUM OF OPINION
               Defendants.                        )     AND ORDER



                                          I. Introduction

       Pro se Plaintiff Charles Galloway brings this in forma pauperis civil action against

Warden Steven Merlack, Dr. Dunlop, Nurse Tomko, the Department of Justice, and the Federal

Bureau of Prisons (collectively “Defendants”). Complaint (ECF No. 1). Plaintiff was a federal

inmate incarcerated at FCI Elkton at all times relevant to this action.1 He asserts a personal



       1
           According to the Bureau of Prisons (“BOP”) website
(http://www.bop.gov/inmateloc/ (last visited October 29, 2018)), Plaintiff is currently
housed at FTC Oklahoma City.
         Plaintiff has failed to provide the court with his current address. It is the party,
not the court, who bears the burden of apprising the court of any changes to his mailing
address. See Yeschick v. Mineta, 675 F.3d 622, 630 (6th Cir. 2012) (citing Casimir v.
Sunrise Fin., Inc., 299 Fed.Appx. 591, 593 (7th Cir. 2008) (affirming district court’s
denial of Rule 60(b) motion when movants claimed due to house fire they did not receive
mail informing them of court’s entry of summary judgment); Soliman v. Johanns, 412
F.3d 920, 922 (8th Cir. 2005) (“[A] litigant who invokes the processes of the federal
courts is responsible for maintaining communication with the court during the pendency
of his lawsuit.”); Watsy v. Richards, No. 86-1856, 1987 WL 37151, at *1 (6th Cir. April
20, 1987) (affirming dismissal for failure to prosecute when appellant failed to provide
district court with “current address necessary to enable communication with him”)).
(4:18CV0760)

injury/malpractice claim concerning the medical care he received from federal employees, stating

that he sustained a brain injury, and also appears to be asserting a civil rights claim. See Civil

Cover Sheet (ECF No. 1-1). Galloway alleges that he went to health services at the prison with a

friend, who told the doctor that Plaintiff could not speak. The doctor stated that Plaintiff was

faking. Plaintiff alleges that he “got up to explain my problem” and Nurse Tomko bumped him.

Nurse Tomko called an emergency, and Nurse Tomko and the doctor had Plaintiff “locked up in

the hole.” Galloway claims that he kept vomiting and was examined by Dr. Clifford, who sent

Plaintiff to the hospital. Plaintiff alleges that guards dropped him while at the hospital,

necessitating stitches in his mouth. Galloway states that he has experienced acute changes in his

health and has repeatedly been in the hospital. ECF No. 1 at PageID #: 3-4. Plaintiff seeks

immediate release from prison. ECF No. 1 at PageID #: 5.

                                     II. Standard of Review

       Pro se pleadings are liberally construed by the Court. Erickson v. Pardus, 551 U.S. 89,

94 (2007) (citing Estelle v. Gamble, 429 U.S. 97, 106 (1976)); Boag v. MacDougall, 454 U.S.

364, 365 (1982) (per curiam); Haines v. Kerner, 404 U.S. 519, 520 (1972). Notwithstanding, the

district court is required under 28 U.S.C. §§ 1915(e)(2)(B) and 1915A to review these complaints

and to dismiss, before service, any such complaint that the Court determines is frivolous or

malicious, fails to state a claim on which relief may be granted, or seeks monetary relief against a

defendant who is immune from such relief. See Hill v. Lappin, 630 F.3d 468, 470 (6th Cir.

2010). Moreover, while some latitude must be extended to pro se pleadings, the Court is not

required to conjure unpleaded facts or construct claims against defendants on behalf of a pro se


                                                  2
(4:18CV0760)

plaintiff. See Grinter v. Knight, 532 F.3d 567, 577 (6th Cir. 2008) (citation omitted); Thomas v.

Brennan, No. 1:18 CV 1312, 2018 WL 3135939, at *1 (N.D. Ohio June 26, 2018) (citing

Beaudett v. City of Hampton, 775 F.2d 1274, 1277 (4th Cir. 1985) and Erwin v. Edwards, 22 F.

App’x. 579, 580 (6th Cir. 2001)).

        In order to withstand scrutiny under §§ 1915(e)(2)(B)(ii) and 1915A, “‘a complaint must

contain sufficient factual matter, accepted as true, to state a claim to relief that is plausible on its

face.’” Hill, 630 F.3d at 471 (holding that the Fed. R. Civ. P. 12(b)(6) dismissal standard

articulated in Ashcroft v. Iqbal, 556 U.S. 662 (2009) and Bell Atlantic Corp. v. Twombly, 550

U.S. 544 (2007) governs dismissals for failure to state a claim under §§ 1915(e)(2)(B) and

1915A) (quoting Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 570)). In analyzing the

sufficiency of plaintiff’s complaint under §§ 1915(e)(2)(B) and 1915A, the Court considers the

requirements of Fed. R. Civ. P. Rule 8(a)(2) and Iqbal/Twombly. Rule 8 requires only that a

complaint contain “a short and plain statement of the claim showing that the pleader is entitled to

relief” and does not require detailed factual allegations. That said, the pleader must allege “more

than an unadorned, the-defendant-unlawfully-harmed-me accusation.” Iqbal, 556 U.S. at 678

(citing Rule 8; Twombly, 550 U.S. at 555). A complaint must contain more than “‘labels and

conclusions’ or ‘a formulaic recitation of the elements of a cause of action[.]’” Id. at 678

(quoting Twombly, 550 U.S. at 570). A claim is plausible “when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556).




                                                   3
(4:18CV0760)

III. Law and Analysis

       A. Plaintiff Fails to State a § 1983 or Bivens Claim

       On the Civil Cover Sheet (ECF No. 1-1) filed with the Complaint (ECF No. 1), Plaintiff

indicates he is bringing civil rights claims, but does not specify the basis. To the extent that

Plaintiff is asserting a claim pursuant to 42 U.S.C. § 1983, those claims are dismissed pursuant to

§§ 1915(e)(2)(B) and 1915A. To state a claim under § 1983, Plaintiff must allege that a person

acting under color of state law deprived him of rights, privileges, or immunities secured by the

Constitution of the United States. West v. Atkins, 487 U.S. 42, 48 (1988). Plaintiff is suing

federal prison officials and employees concerning their alleged conduct related to medical

treatment he received as a federal prisoner. Even liberally construing the Complaint (ECF No.

1), there are no allegations from which the Court could infer that Defendants acted under color of

state law.

       To the extent that Plaintiff is asserting a claim pursuant to Bivens v. Six Unknown Named

Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971), those claims are also dismissed. In

Bivens, the Supreme Court created a limited private right of action for damages against

individual federal government officials who are alleged to have violated a person’s constitutional

rights under color of federal law.2 The Eighth Amendment forbids cruel and unusual punishment


       2
           Because Bivens claims can only be asserted against individual federal officials,
Plaintiff cannot assert a Bivens claim against the Department of Justice and Federal
Bureau of Prisons. See Corr. Servs. Corp. v. Malesko, 534 U.S. 61, 70-72 (2001); see
also Okoro v. Scibana, 63 F. App’x 182, 184 (6th Cir. 2003) (plaintiff cannot assert a
Bivens claim against the Bureau of Prisons because such claims cannot be asserted
against a federal agency). Accordingly, the Department of Justice and Federal Bureau of
                                                                                      (continued...)

                                                  4
(4:18CV0760)

of prisoners, and requires prison officials to provide humane conditions of confinement and

“ensure that inmates receive adequate food, clothing, shelter, and medical care[.]” Farmer v.

Brennan, 511 U.S. 825, 832 (1994) (citing Hudson v. Palmer, 468 U.S. 517, 526-27 (1984)).

Prison officials violate a prisoner’s constitutional rights under the Eighth Amendment with

regard to medical care when they are deliberately indifferent to a prisoner’s “serious medical

needs.” Estelle, 429 U.S. at 106. Both factors must be satisfied. A serious medical need is one

“‘that has been diagnosed by a physician as mandating treatment or one that is so obvious that

even a lay person would easily recognize the necessity for a doctor’s attention.’” Jones v.

Muskegon Cty., 625 F.3d 935, 941 (6th Cir. 2010) (quoting Harrison v. Ash, 539 F.3d 510, 518

(6th Cir. 2008)). To establish deliberate indifference, a plaintiff must show that the prison

official “(1) subjectively knew of a risk to the inmate’s health, (2) drew the inference that a

substantial risk of harm to the inmate existed, and (3) consciously disregarded that risk.” Id.

(citing Farmer, 511 U.S. at 837) (further citation omitted).

       Plaintiff’s allegations in the case at bar are insufficient to assert a plausible Eighth

Amendment Bivens claim against Warden Merlack. The only allegation in the Complaint against

Merlack is that when Plaintiff filed a grievance, the Warden told the regional office that he had

received speech therapy, but Plaintiff claims that speech therapy is not available at the prison.

See ECF. No. 1 at PageID #: 4. Even liberally construing the Complaint (ECF No. 1), the Court

cannot infer that this allegation states a plausible claim for an Eighth Amendment violation



       2
        (...continued)
Prisons are dismissed from this action.

                                                  5
(4:18CV0760)

against Warden Merlack upon which relief can be granted, and respondeat superior liability

alone is not a basis for liability in a Bivens action. See Okoro v. Scibana, 63 F. App’x 182, 184

(6th Cir. 2003). Accordingly, Plaintiff’s claims against Warden Merlack are dismissed pursuant

to §§ 1915(e)(2)(B) and 1915A.

       Nor does Plaintiff state a Bivens claim against Dr. Dunlop or Nurse Tomko. Even

liberally construed, Plaintiff’s allegations do not support a plausible inference that either Dr.

Dunlop or Nurse Tomko were deliberately indifferent to his medical needs. Indeed, Plaintiff’s

allegations suggest that these Defendants subjectively believed he was faking a medical

condition. If Plaintiff is alleging that Dr. Dunlop and Nurse Tomko were negligent with respect

to the diagnosis and treatment of a medical condition, those allegations also fail to state an

Eighth Amendment Bivens claim. Jennings v. Al-Dabagh, 97 F. App’x 548, 550-51 (6th Cir.

2004) (citing Estelle, 429 U.S. at 106). Accordingly, to the extent that Plaintiff is asserting

Bivens claims against Dr. Dunlop or Nurse Tomko, those claims are dismissed pursuant to §§

1915(e)(2)(B) and 1915A.

       B. Plaintiff Fails to State a FTCA Claim

       Tort claims based on the conduct of federal employees acting within the scope of their

employment, such as medical malpractice, may be brought pursuant to the Federal Tort Claims

Act (“FTCA”). See Rector v. United States, 243 F. App’x 976, 978 (6th Cir. 2007) (citing 28

U.S.C. §§ 2671-80). But the only relief Plaintiff seeks in the case at bar is immediate release

from prison, and the United States has not waived sovereign immunity under the FTCA for any

remedy other than compensatory damages. To the extent that Plaintiff is asserting a FTCA claim


                                                  6
(4:18CV0760)

for medical malpractice, the Court lacks subject-matter jurisdiction in the instant case because

Plaintiff seeks non-compensatory relief. See Moher v. United States, 875 F. Supp. 2d 739, 754-

55 (W.D. Mich. 2012) (collecting cases). Accordingly, Plaintiff’s personal injury/medical

malpractice claim in the present case is dismissed pursuant to §§ 1915(e)(2)(B) and 1915A.3

                                          IV. Conclusion

       For all of the foregoing reasons, this action is dismissed pursuant to 28 U.S.C. §

1915(e)(2)(B) and 28 U.S.C. § 1915A. The Court certifies pursuant to 28 U.S.C. § 1915(a)(3)

that an appeal from this decision could not be taken in good faith.

       The Clerk is directed to issue a copy of this Memorandum of Opinion and Order by

regular mail to Charles Leonard Galloway, #53560-037, FTC Oklahoma City, Federal Transfer

Center, P.O. Box 898801, Oklahoma City, Oklahoma 73189.



       IT IS SO ORDERED.


  October 29, 2018                               /s/ Benita Y. Pearson
Date                                           Benita Y. Pearson
                                               United States District Judge




       3
         The Court notes that Plaintiff’s medical malpractice FTCA claims against Dr.
Dunlop and Nurse Tomko are proceeding with pro bono counsel appointed for Plaintiff
before the undersigned in Galloway v. Warden, No. 4:16CV0572 (filed March 9, 2016),
which alleges facts that are virtually identical to the facts alleged in the instant action.

                                                  7
